IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTINE LAVELLE AND GARY               : No. 742 MAL 2016
LAVELLE, HER HUSBAND,                    :
                                         : Petition for Allowance of Appeal from
                  Petitioners            : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
BOROUGH OF DUNMORE ZONING                :
HEARING BOARD AND MARIA                  :
WHARTON,                                 :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.